DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giezen et al. (US 2014/0127363 A1) in view of Dingman et al. (US 7,736,686 B2) and Anderson et al. (US 5,145,453).
Regarding claim 1, Giezen et al. teaches an extrusion process for turning vegetable protein into a fibrous, meat-like structure (abstract) comprising forming a dough from a vegetable protein composition, subjecting the dough to heating and pressure, and extruding the dough to form a fibrous protein composition (paragraphs 33-38). The process forms a “relatively open structure”, i.e. a porous structure (paragraphs 39 and 42). The composition is exposed to heating and pressurization during extrusion (paragraphs 47 and 57). The die of the extruder is a sheet-type die (paragraph 71), which would naturally for a sheet-shaped extrudate, and temperature and pressure conditions as the composition passes through and out of the extruder facilitates the porous structure of the sheet (paragraph 73).
Giezen et al. does not teach an apparatus comprising cutting blade rolls for making slits sheared on the topside and underside of the sheet-shaped protein material in the same direction as an extruded direction.
Dingman et al. teaches a process for producing textured meat (protein) products (abstract) comprising a protein material having a fibrous structure (figures 1 and 2; column 5 lines 35-38) prepared via pressurization and heating (column 8 lines 27-36 and column 8 line 61 to column 9 line 14), and then extrusion by an extruder through an opening between a pair of rolls which partially separate/tear the fibers to enhance the fibrous image of the product (column 9 lines 18-20 and 64 to column 10 line 1 and 14-21). The fibrous structure of the protein product is construed to be a “porous” structure 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Giezen et al. to use cutting blade rolls to slit the sides of the protein sheet since Giezen et al. discloses wanting a product having defined texture and open structure to facilitate absorption of fluid (paragraphs 39 and 42), and further recites that additional processing such as cutting can be applied to the product to produce desired shapes and sizes (paragraph 79), and therefore in order to further texturize the protein sheet to similarly emphasize the linear fibers as taught by Dingman et al. and provide a more porous structure for the absorption of fluid.
Giezen et al. does not teach the rolls having a plurality of “square-blade” annular blades arranged in parallel, thereby making sheared slits in the same direction as the extruded direction.
Anderson et al. teaches an apparatus for macerating meat-type products (abstract) comprising opposing rollers 20 and 30 having a series of alternating radially projection portions (blades) 22 and 32 having a flat surface and a 90 degree corner at each of both sides of the flat surface (figures 2 and 6, the blades separated by channels 23 and 33 (column 3 lines 60-67), where the spacing and alignment of the blades result in a scissors-type macerating action, thereby resulting in more crushing of the meat product rather than cutting (column 5 lines 46-53). The crushing provides the advantage of overall enhanced product color uniformity and water holding capacity (column 5 lines 15-19), textural properties, and quicker intake of non-meat ingredients (column 1 lines 14-21 and 26-31), such as flavorings and additives.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Giezen et al. such that the opposing rollers have a plurality of square-blade annular blades arranged in parallel and making slits sheared on both sides of the protein product in the same direction as the extruded direction since Dingman et al. (in the combination applied above) already contemplates texturizing the product with rollers but does not specify details other than the rollers being “lightly toothed”, and therefore to use devices/structures known in the art to apply slits to a protein product, to tenderize (i.e. reduce fiber length) the product as desired, to apply a desired form/shape of slit (e.g. long and continuous as opposed to short and intermittent), to provide a scissors-type macerating action for color uniformity, water holding capacity, textural properties, and quicker intake of ingredients as taught by Adnerson et al., particularly Giezen et al. teaches the product can be further flavored, i.e. seasoned (paragraphs 74 and 79) to prevent unintentional cutting of an operator during use or maintenance, or as a substitution of art recognized equivalents for applying slits to a fibrous protein product (MPEP 2144.06.II).
Regarding the slits being pits and projections formed on the surfaces of the sheet by press-cutting with the plurality of blades, the combination above teaches feeding the sheet through opposing rollers having a plurality of square blades, the blades of the respective rollers cooperating with each other in a blade-groove-blade orientation (Marchese figures 5-6; column 7 lines 137-139). This appears to be the process by which applicant texturizes the sheet as detailed by the disclosure (figure 1; paragraph 21). Since the combination of the prior art appears to teach the same methods, materials, and structures as applicant’s claimed invention, one of ordinary skill in the art would have reasonably expected the prior art combination would have provided similar results in forming the pits and projections as claimed.
Regarding claim 3, Giezen et al. teaches the product can be further flavored, i.e. seasoned (paragraphs 74 and 79), but does not teach drying the textured protein sheet. 
Dingman et al. teaches the discharged product can be subjected to post-discharge steps including drying by roasting, baking, grilling or frying (column 10 lines 22-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Giezen et al. to dry the protein sheet since the reference already suggests further processing such as cooking (paragraph 79), where Dingman et al. teaches drying can be done by known cooking processes as stated above, and therefore to produce a final product having desired texture and flavor.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Giezen et al. (US 2014/0127363 A1) in view of Dingman et al. (US 7,736,686 B2) and Anderson et al. (US 5,145,453) as applied to claims 1 and 3 above, and further in view of Spang (US 2,223,466) and Greenspan (US 4,313,963).
Regarding claim 2, the combination applied to claim 1 does not specifically teach the pitch width of the adjacent annular blades of the cutting rolls ranges from 0.8 to 1.5 mm and a clearance width between the pair of rolls is 10-30% relative to a thickness of the textured protein material. 
Spang teaches a meat slitting machine (page 1 left column lines 1-2) comprising a pair of opposing rolls 2,3 having a plurality of annular blades 4,5 arranged in parallel to apply slits to both sides of a meat product (figures 2-3; page 1 left column line 55 to right column line 5). The meat product 8 is moved past the blades to provide slits in the direction of the feed (page 2 left column lines 9-11). Spang further teaches the depths of the slits in the top and bottom faces of the product can be varied as desired (figures 6-7 and 11-12; page 2 right column lines 29-35) in order to leave a thin film of unslit meat in the center of the product based on the desired type of product being made (page 3 left column lines 15-25 and 34-43). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Giezen et al. to have the claimed clearance width since adjusting the clearance width is known in the art as taught by Spang, in order to similarly adjust the depth of the slits for a desired fibrous image and/or degree of additional porosity for absorption of fluid, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as initial thickness of the meat product, desired degree of tenderizing, desired degree of penetration of further ingredients such as sauce and spices, and type of product (e.g. “Swiss steak” taught by Spang page 3 left column line 34).
Regarding the pitch width of the adjacent annular blades ranging from 0.8 to 1.5 mm, Greenspan teaches a method for tenderizing meat by slitting through rotating blades (abstract), where the process includes passing meat 1 through opposed rolls 7,8 having parallel annular blades 6 (figure 2; column 6 lines 42-51). Adjacent blades are spaced apart from each other by spacers 16 at a distance from 1/64 to 1/2 inch wide (column 7 lines 10-13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Giezen et al. to use a pitch width of 0.8 to 1.5 mm since the range was known in the art for meat tenderizing rolls having parallel annular cutting blades, to obtain a desired fibrous image and/or degree of additional porosity for absorption of fluid, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of product, structure/density of fibers, desired degree/density of slitting, and desired enhancement of fibrous image.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 4, Giezen et al. teaches the product can be further flavored, i.e. seasoned (paragraphs 74 and 79), but does not teach drying the textured protein sheet. 
Dingman et al. teaches the discharged product can be subjected to post-discharge steps including drying by roasting, baking, grilling or frying (column 10 lines 22-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Giezen et al. to dry the protein sheet since the reference already suggests further processing such as cooking (paragraph 79), where Dingman et al. teaches drying can be done by known cooking processes as stated above, therefore to produce a final product having desired texture and flavor, and in order to combine prior art elements according to known methods to yield predictable results KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, Giezen et al. teaches extruder used for forming the protein sheet is provided with a sheet-die having a height (thickness) of 3.15 mm (paragraph 82). 
It would have been reasonable to expect the protein sheet formed by said sheet-die to have a similar thickness. Furthermore, it would have been obvious to one of ordinary skill in the art to use the claimed thickness since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired shape and texture of the product, and the particular dish that the product is intended to be used in.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 5 that Dingman does not teach or suggest the meat emulsion products are in a sheet shape. This is not persuasive since Giezen already teaches the extruder die is a sheet-type die having an opening where the height is smaller than the width, i.e. a rectangle (paragraphs 71 and 82). One of ordinary skill in the art would have expected extrudate passed through such a die to have a similarly sheet shape.
In response to applicant’s arguments on pages 5-7 that Dingman, Spang and Greenspan do not teach the claimed features of the cutting blade rolls, the current office action relies on Anderson et al. to teach said features as stated in the rejection boave.
Applicant’s arguments with respect to Parkman have been considered but are moot because the new ground of rejection no longer relies on the reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fastabend et al. (US 2016/0229075 A1) teaches slicers for slicing produce (abstract) comprising square blades (figures 8-10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792